Case: 16-41150      Document: 00514043086         Page: 1    Date Filed: 06/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-41150                                FILED
                                  Summary Calendar                          June 21, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JAIME HOMERO GUERRERO,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-446-2




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Jaime Guerrero, federal prisoner # 46020-379, filed in the district court



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41150    Document: 00514043086     Page: 2   Date Filed: 06/21/2017


                                 No. 16-41150

a pro se motion, purportedly under 28 U.S.C. § 2255, asserting that Amend-
ment 794 to the Sentencing Guidelines demonstrated that the district court
erred by not applying a four-level reduction for his minor role in the offense.
Guerrero, again pro se, appeals the district court’s construction of that motion
as a motion for sentence reduction via 18 U.S.C. § 3582(c)(2).

      In his direct appeal, Guerrero did not challenge the denial of a minor-
role reduction. See United States v. Guerrero, No. 14-40555, 600 F. App’x 936
(5th Cir. 2015) (per curiam). Claims of misapplication of the guidelines are not
cognizable under § 2255. United States v. Williamson, 183 F.3d 458, 462 (5th
Cir. 1999); United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992). In cer-
tain circumstances, the district court may reduce a sentence based on an
amendment. See § 3582(c)(2). In light of the relief Guerrero sought and the
unavailability of relief under § 2255, the court did not err in construing the
motion as a § 3582(c)(2) motion. See Castro v. United States, 540 U.S. 375, 381-
82 (2003).

      We review de novo whether the district court had authority to reduce the
sentence under § 3582(c)(2). See United States v. Jones, 596 F.3d 273, 276 (5th
Cir. 2010). Section 3582(c)(2) applies only to retroactive guideline amend-
ments that are listed in U.S.S.G. § 1B1.10(d), p.s. Dillon v. United States,
560 U.S. 817, 826 (2010). As Guerrero concedes, Amendment 794 is not listed
there, so the court did not err in denying a reduction. See Jones, 596 F.3d
at 276.

      AFFIRMED.




                                       2